Case: 12-10423   Date Filed: 11/08/2012   Page: 1 of 5

                                                      [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 12-10423
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:11-cr-00491-TWT-1

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee

versus

ANTONIO JAMAL DAVIS,

                                                Defendant-Appellant

                     ___________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                   ____________________________
                           (November 8, 2012)

Before BARKETT, PRYOR, and JORDAN, Circuit Judges.

JORDAN, Circuit Judge:
               Case: 12-10423     Date Filed: 11/08/2012    Page: 2 of 5

      On October 27, 2011, Antonio Jamal Davis pled guilty to possession of a

firearm by a felon. See 18 U.S.C. § 922(g). This offense carried a statutory maximum

sentence of 10 years’ imprisonment but no statutory minimum sentence. See 18

U.S.C. § 924(a)(2). Due to his prior criminal history, Mr. Davis’ advisory range

under the Sentencing Guidelines was 37-48 months’ imprisonment. At Mr. Davis’

sentencing hearing, the district court imposed a sentence of 37 months’ imprisonment

and explained that the sentence was based, in large measure, upon Mr. Davis’ prior

offenses (including a state conviction for possession of a firearm by a felon) and

numerous revocations of probation. On appeal, Mr. Davis argues that the sentence

was substantively unreasonable, and that the district court should have imposed a

lesser sentence of 24 months given that he had undergone various positive changes

in his life during the pendency of the case.

      We review a sentence for substantive reasonableness under an abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597

(2007). In so doing, “we do not, as the district court did, determine the exact sentence

to be imposed.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). In fact,

even if the district court’s sentence is more severe or more lenient than the sentence

we would have imposed, reversal is only warranted if we are “left with the definite

and firm conviction that the district court committed a clear error of judgment in

                                           2
               Case: 12-10423     Date Filed: 11/08/2012    Page: 3 of 5

weighing the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that lies outside

the range of reasonable sentences dictated by the facts of the case.” United States v.

Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008)). On this record, the district court’s sentence

was not substantively unreasonable.

      First, Mr. Davis received a sentence that was within the advisory range under

the Sentencing Guidelines. Although we do not automatically presume a sentence

falling within the guideline range to be reasonable, we ordinarily expect such a

sentence to be reasonable. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (quoting Talley, 431 F.3d at 788). Under the Sentencing Guidelines, Mr. Davis

was in Criminal History Category IV and, notably, had a prior conviction for

possession of a firearm by a convicted felon in 2009. D.E. 15 at 5. In this case, the

district court reasoned that Mr. Davis’s sentence needed to “convince him that he just

is not allowed to [possess firearms].” Id. at 14. The district court also concluded that

a sentence at the low end of the guideline range would be sufficient “because the

aggravating factors that exist in this case, principally the Defendant’s criminal record,

have already been taken into consideration in the calculation of the guideline range.”

Id. at 16 (emphasis added). Therefore, the district court’s reliance on the advisory

guideline range was ultimately case-specific and not a rote application. We find

                                           3
                Case: 12-10423    Date Filed: 11/08/2012    Page: 4 of 5

nothing in the record to suggest that the district court’s judgment was substantively

unreasonable.

      Second, the record reflects that the district court sufficiently considered the §

3553(a) factors. At the sentencing hearing, the district court permitted Mr. Davis,

through counsel, to argue in favor of a variance. D.E. 15 at 6-10. The argument was

heard, subsequently addressed, and rejected. See, e.g., id. at 14 (“And the excuse that

he has got a firearm because he wants to protect his family is just not going to be

accepted. I applaud Mr. Davis for getting involved in his young child’s life, but that’s

another reason why he shouldn’t be having firearms . . .”).

      Mr. Davis nevertheless contends that the district court “fail[ed] to consider his

life history and circumstances in its balancing of the Section 3553(a) factors.” Initial

Br. at 7. We disagree. On the contrary, the district court expressly acknowledged

that it considered the § 3553(a) factors including “the history and characteristics of

the Defendant.” D.E. 15 at 16. See also United States v. Scott, 426 F.3d 1324, 1329

(11th Cir. 2005) (holding that an acknowledgment by the district court that it

considered the factors set forth in § 3553(a) is generally sufficient). Thus, what Mr.

Davis is essentially arguing is that the district court did not give sufficient weight to

the particular circumstances he raised at his sentencing hearing. But, “we will not

second guess the weight (or lack thereof) that the [district court] accorded to a given

                                            4
               Case: 12-10423      Date Filed: 11/08/2012     Page: 5 of 5

factor . . . , as long as the sentence ultimately imposed is reasonable in light of all the

circumstances presented.” United States v. Snipes, 611 F.3d 855, 872 (11th Cir.

2010) (citations and quotation marks omitted) (emphasis in original). In this case, the

district court considered all the relevant factors but chose to place a greater emphasis

upon Mr. Davis’ prior criminal history (including the same criminal violation three

years earlier) and numerous violations of probation. D.E. 15 at 14. The district court

is entitled to make that evaluation. See Pugh, 515 F.3d at 1192 (finding that a

sentence is not necessarily unreasonable simply because the district court attached

great weight to a single factor). We do not believe that the circumstances in this case

cause that evaluation to be substantively unreasonable.

              AFFIRMED.




                                            5